Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3, 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Claim 5 requires an image processing apparatus hardware encoder and a plurality of software encoders for generating multi-resolution compressed images, a memory for storing the compressed images, a transmission portion for wirelessly transmitting the compressed images to an external device according to the display standard and resolution used by the display of the external device, where the image processing apparatus is provided on a vehicle and where scaling to provide multiple resolutions includes cutting out a region of the captured images to be scaled as the compressed image. 
The closest arts are Kuusela in view of Krishnan. Kuusela discloses a teleconferencing system generating multiple resolution compressed images, selecting the resolution used by each of plural external devices and transmitting the images at the selected resolution. Krishnan discloses generating multi-resolution compressed images using plural hardware or software encoders and a conversion section. Further arts Matthews and Huang disclose providing camera systems on vehicles and altering encoding parameters based on a specified region of the captured video. However none of the prior arts disclose the total combination of limitations including an apparatus provided on a vehicle generating multi-resolution video using a hardware encoder and plural software encoders where the scaled images of the multiple resolutions are generated by cutting out a portion of an image and scaling the cutout portion as required by claim 5. 
Claim 1 an image processing apparatus hardware encoder and a plurality of software encoders for generating multi-resolution compressed images, a non-volatile memory for storing the compressed images, a transmission portion for wirelessly transmitting the compressed images to an external device according to the display standard and resolution used by the display of the external device, a reception portion for receiving a request from a particular external device for a target scaled, compressed image that was previously transmitted to the same external device, the target image being stored in a non-volatile memory having a higher display resolution than the compressed scaled image previously transmitted. 
The closest arts are Kuusela in view of Krishnan. Kuusela discloses a teleconferencing system generating multiple resolution compressed images, selecting the resolution used by each of plural external devices and transmitting the images at the selected resolution. Krishnan discloses generating multi-resolution compressed images using plural hardware or software encoders and a conversion section.  Further arts Eleftheraidis (2008/01658964 note par. 16) and Bolshinsky (9712444 note col. 6 lines 12-23) describe retransmission of certain frames for error correction or to improve quality. However none of the combined arts disclose all of the limitations of plural encoders generating multi-resolution compressed images which are stored in a non-volatile memory and wirelessly transmitting the images to external devices and a reception portion for receiving a request from a particular external device for a target scaled, compressed image that was previously transmitted to the same external device, the target image being stored in a non-volatile memory having a higher display resolution than the compressed scaled image previously transmitted. As required by claim 1.
Claims 2-3 and 6 depend from claims 1 and 5 respectively and are allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423